AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                                                                         FILED IN THE
                                                     Eastern District of Washington                  U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON

                  RACHEL D. BENJAMIN,
                             Plaintiff
                                                                                                 Oct 11, 2018
                                                                     )
                                                                                                     SEAN F. MCAVOY, CLERK
                                                                     )
 STEVENS COUNTY, a political subdivision of the State
                          v.
    of Washington; PAT WALSH,     an employee of the                 )       Civil Action No. 2:18-CV-204-RMP
      Stevens County Public Works Dept.; NADINE                      )
   BORDERS, an employee of Stevens County District                   )
  Court; and GINA A. TVEIT, Stevens County District
                      Court Judge,
                            Defendants
                                             JUDGMENT OF DISMISSAL
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant Judge Gina A. Tveit's Motion to Dismiss (ECF No. 8) is GRANTED. All of Plaintiff's claims against
u
              Defendant Judge Tveit are DISMISSED WITH PREJUDICE.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                 Rosanna Malouf Peterson                                     on Motion to Dismiss (ECF No. 8).




Date: October 11, 2018                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                          %\Deputy Clerk

                                                                            Penny Lamb
